           Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 1 of 10




Vincent E. Bauer
Law Offices of Vincent E. Bauer
425 Madison Avenue, 17th Floor
New York, NY 10017
Ph: (212) 575-1517

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
RYAN MYERS,

                                   Plaintiff,                             COMPLAINT



                 -against-


TAKE 3 TALENT AGENCY,

                                    Defendant.
---------------------------------------------------------------------X


        Plaintiff Ryan Myers (“Plaintiff”), by his attorneys, The Law Offices of Vincent E. Bauer,

complaining of Take 3 Talent Agency (“Defendant”), alleges the following:

                                       NATURE OF THE ACTION

1. This is a civil action brought by Plaintiff to recover unpaid compensation, including minimum

    wage and overtime compensation, under the Fair Labor Standards Act (“FLSA”) and New

    York Labor Law (“NYLL”), to redress Defendant’s retaliation against Plaintiff for seeking to

    be paid proper overtime compensation and for complaining about unlawful deductions from

    his pay, and for the failure by Defendant to provide Plaintiff with wage statements and wage

    notices required by law.


2. Plaintiff worked as an assistant to TV/Film Agent and President for Defendant.
            Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 2 of 10




3. At all times relevant to this Complaint, Plaintiff’s work location was in New York County,

   New York.

4. Defendant required Plaintiff to work overtime hours on a regular basis, and did not pay him

   for those hours worked.

5. Defendant failed to provide Plaintiff with accurate wage statements or annual notices, as

   required by NYLL § 195(1) and (3).

6. Plaintiff also brings this action under the Wage Theft Protection Act, for Defendant’s failure

   to provide written notice of wage rates in violation of said laws.

7. Plaintiff brings this action to recover unpaid wages, including overtime wages, and liquidated

   damages pursuant to the FLSA, 29 U.S.C. §§ 201 et seq. and the NYLL §§ 190 et seq.,

   including applicable liquidated damages, interest, attorneys’ fees, and costs.

                                  JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337 and

   jurisdiction over Plaintiff’s federal claim under the FLSA pursuant to 29 U.S.C. §216(b).

9. Supplemental jurisdiction over Plaintiff’s’ state law claims is conferred by 28 U.S.C. §1367(a).

10. Venue is proper in this district under 28 U.S.C. § 391(b) and (c) because all or a substantial

   part of the events or omissions giving rise to the claims occurred in this district, and Plaintiff

   was employed by Defendants in this district.

                                            PARTIES

Plaintiff

11. Plaintiff is an adult individual residing in New York County, NY.

12. Plaintiff was a covered employee within the meaning of the FLSA and the NYLL.




                                                 2
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 3 of 10




Defendant

13. Defendant is, upon information and belief, a New York corporation with a principal place of

   business located in New York County, New York. Upon information and belief, Defendant is

   engaged in interstate commerce, and generates annual revenues in excess of $500,000 per year

   for each year relevant to Plaintiff’s claims.

                                                   BACKGROUND

      Plaintiff’s Work
      Schedule and Salary with Defendant

14. Plaintiff worked for Defendant between July 18 and September 9, 2019. Plaintiff worked     as

   an assistant to TV/Film Agent and President for Defendant.

15. Plaintiff’s work duties required neither discretion nor independent judgment.

16. Plaintiff was paid at an annual rate of $32,500.

17. During the period of his employment, Plaintiff was required to work overtime hours on a

   periodic basis, as follows:

      Saturday, July 20: 2 hours of overtime
      Week starting July 22: 12 hours of overtime
      Week starting July 29: 9 total hours of overtime
      Week starting Aug 5: 7 hours of overtime
      Week starting Aug 19: 8 hours of overtime
      Week starting Aug 26: 8 hours of overtime
      Week start Sept 2: 8 hours of overtime


18. Plaintiff was not paid at all for any of the overtime hours he worked.

      Retaliation Against Plaintiff

19. On September 6, Plaintiff complained to Defendant’s principals that he was not being treated

   as an employee as it was agreed he would be. In that regard, Defendant paid Plaintiff as a 1099

   independent contractor.          In that same conversation, Plaintiff complained that unlawful

   deductions were being made from his salary. Specifically, Plaintiff complained that Defendant



                                                         3
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 4 of 10




   had refused to reimburse him for legitimate business expenses, which effectively reduced his

   salary.

20. On or about September 6, 2019 Plaintiff complained to Defendant’s principals about not being

   paid overtime for hours worked by him in excess of 40 per week. During that same

   conversation, Plaintiff complained about being treated as an independent contractor, and also

   about not being reimbursed for legitimate business expenses.

21. Thereafter, on September 9, 2019, Plaintiff’s employment was terminated by Defendant. Said

   termination decision was made in retaliation for Plaintiff’s complaints about not being paid for

   his overtime hours worked and complaints regarding unlawful deductions from his pay.

       Defendant’s Violations of the Wage Theft Protection Act

22. The NYLL and Wage Theft Prevention Act require employers to provide all employees with

   a written notice of wage rates.

23. Throughout the relevant time period, Defendant paid Plaintiff’s wages without an accurate

   accompanying statement listing the overtime rate or rates of pay, the number of regular hours

   worked and the number of overtime hours worked, gross wages, deductions, allowances, if

   any, claimed as part of the minimum wage, and net wages.

24. Plaintiff was never given an accurate notice containing the rate or rates of pay and basis thereof,

   whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances, if

   any, claimed as part of the minimum wage, including meal, or lodging allowances; the regular

   pay day designated by the employer in accordance with NYLL section 191; the name of the

   employer; the physical address of the employer’s main office or principal place of business,

   and a mailing address if different; the telephone number of the employer; and anything

   otherwise required by law.


                                                  4
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 5 of 10




                             FIRST CAUSE OF ACTION
                FLSA Wage and Overtime Violations, 29 U.S.C. §§ 201, et seq.

25. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.

26. At all relevant times throughout his employment, Defendant operated under a policy of

   willfully failing and refusing to pay Plaintiff one and one-half times the regular hourly rate of

   pay for work in excess of forty hours per workweek, and willfully failing to keep records

   required by the FLSA, even though Plaintiff was entitled to receive overtime payments.

27. Plaintiff seeks damages in the amount of his unpaid overtime compensation, liquidated

   damages as provided by the FLSA, attorneys’ fees and costs, and such other legal and equitable

   relief as this Court deems just and proper.

                             SECOND CAUSE OF ACTION
                    Unpaid Overtime Wages Under New York Labor Law

28. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.

29. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning

   of NY Labor Law § 652 and 12 NYCRR §142-2.2.

30. Defendant failed to pay Plaintiff the overtime premium of one and a half times the regular

   hourly rate of pay, in violation of the NY Labor Law.

31. Defendant’s failure to pay required overtime was willful.

32. As a result of Defendant’s NY Labor Law violations, Plaintiff is entitled to recover from

   Defendant unpaid overtime wages and liquidated (double) damages, as well as reasonable

   attorneys’ fees and the costs of this action, including interest, pursuant to the NY Labor Law.

                             THIRD CAUSE OF ACTION
              New York Labor Law – Failure to Provide Annual Wage Notices

33. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.



                                                 5
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 6 of 10




34. Defendant willfully failed to supply Plaintiff with accurate wage notices, as required by NYLL,

   Article 6, § 195(1), containing Plaintiff’s rate or rates of pay and basis thereof, whether paid

   by the hour, shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay

   and overtime rate or rates of pay if applicable; the regular pay day designated by the employer

   in accordance with NYLL, Article 6, § 191; the name of the employer; the physical address of

   the employer’s main office or principal place of business, and a mailing address if different;

   the telephone number of the employer; plus such other information as the Commissioner of

   Labor deems material and necessary.

35. Through its knowing or intentional failure to provide Plaintiff the wage notices required by the

   NYLL, Defendant willfully violated NYLL, Article 6, §§ 190 et seq., and the supporting New

   York State Department of Labor Relations regulations.

36. Due to Defendant’s willful violations of NYLL, Article 6, § 195(1), Plaintiff is entitled to

   statutory penalties of two hundred fifty dollars for each workday that Defendant failed to

   provide Plaintiff with wage notices, or a total of five thousand dollars, reasonable attorneys’

   fees, costs and injunctive and declaratory relief, as provided for by NYL, Article 6, § 198(1-

   b).

                            FOURTH CAUSE OF ACTION
                 New York Labor Law- Failure to Provide Wage Statements

37. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.

38. Defendant willfully failed to supply Plaintiff with accurate statements of wages as required by

   NYLL, Article 6, § 195(3), containing the dates of work covered by that payment of wages;

   name of employee; name of employer; address and phone number of employer; rate or rates of

   pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission,

   or other; gross wages; hourly rate or rates of pay and overtime rate or rates of pay if applicable;

                                                 6
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 7 of 10




   the number of hours worked, including overtime hours worked if applicable; deductions; and

   net wages.

39. Through its knowing or intentional failure to provide Plaintiff with the wage statements

   required by the NYLL, Defendant willfully violated NYLL, Article 6, §§ 190 et seq., and the

   supporting New York State Department of Labor Relations regulations.

40. Due to Defendant’s willful violations of NYLL, Article 6, § 195(3), Plaintiff is entitled to

   statutory penalties of two hundred and fifty dollars for each workweek that Defendant failed

   to provide Plaintiff with accurate wage statements, or a total of five thousand dollars,

   reasonable attorneys’ fees, costs and injunctive and declaratory relief, as provided for by

   NYLL, Article 6, § 198(1-d).

                                  FIFTH CAUSE OF ACTION
                  Unlawful Retaliation in Violation of the FLSA § 215(a)(3))


41. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.

42. 29 U.S.C. § 215(a)(3) makes it unlawful for an employer “to discharge or in any manner

   discriminate against any employee because such employee has filed any complaint or instituted

   or caused to be instituted any proceedings under or related to this chapter [of the FLSA].”

43. Defendants violated the FLSA by terminating Plaintiff’s employment after he complained that

   he had not been paid for overtime hours worked by him and complained about unlawful

   deductions from his paycheck.

44. As a direct and proximate consequence of Defendant’s intentional, unlawful, and

   discriminatory employment policies and practices, Plaintiffs have suffered, and continue to

   suffer monetary damages, including, but not limited to, a loss of income, including past salary

   and future salary.

                                                 7
          Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 8 of 10




45. By the foregoing reasons, Plaintiff seeks equitable relief as may be appropriate to serve the

   purposes of the anti-retaliation provision, including but not limited to an amount to be

   determined at trial, plus liquidated damages in the amount equal to the amount of unpaid

   wages, interest, attorneys’ fees and costs.

                                  SIXTH CAUSE OF ACTION
                      Unlawful Retaliation in Violation of NYLL § 215(1)(A)


46. Plaintiff re-alleges and incorporates by reference all allegations in all preceding paragraphs.

47. Pursuant to NYLL § 215(1)(a), “[n]o employer or his or her agent, or the officer or agent of

   any corporation, partnership, or limited liability company shall discharge, penalize, or in any

   other manner discriminate or retaliate against any employee because (i) because such employee

   has made a complaint to his or her employer…that the employer has violated any provision of

   this chapter…”

48. Defendant violated the NYLL by terminating Plaintiff’s employment after he complained that

   he had not been paid for his overtime hours and had been subjected to unlawful deductions

   from his salary.

49. As a direct and proximate consequence of Defendant’s intentional, unlawful, and

   discriminatory employment policies and practices, Plaintiff has suffered, and continues to

   suffer monetary damages, including, but not limited to, a loss of income, including past salary

   and future salary.

50. For the foregoing reasons, Plaintiff seeks equitable relief as may be appropriate to serve the

   purposes of the anti-retaliation provision, including but not limited to damages in an amount

   to be determined at trial, plus liquidated damages in the amount equal to the amount of unpaid

   wages, interest, attorneys’ fees and costs.

                                                 8
         Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 9 of 10




                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the entry of an order and judgment against Defendant

as follows:

       (a) Declaring that as to Plaintiff, Defendant has willfully violated the wage provisions and

              associated rules and regulations of the FLSA;

       (b) Declaring that as to Plaintiff, Defendant has willfully violated the minimum wage and

              overtime wage provisions and associated rules and regulations of the NYLL;

       (c) Damages for the unpaid minimum and overtime wages due to Plaintiff, in an amount

              to be determined at the trial of the action, liquidated damages as provided by the FLSA,

              interest, attorneys’ fees, and the cost of the action;

       (d) Damages for unpaid minimum and overtime wages due to Plaintiff in an amount to be

              determined at the trial of the action, liquidated damages as provided by the NYLL,

              interest, attorneys’ fees, and the cost of the action;

       (e) Penalties of two hundred fifty dollars for each workday that Defendant failed to provide

              Plaintiff with a wage notice, or a total of five thousand dollars, as provided for by

              NYLL, Article 6, § 198;

       (f) Penalties of fifty dollars for each workday that Defendant failed to provide Plaintiff

              with accurate wage statements, or a total of five thousand dollars, as provided for by

              NYLL, Article 6, § 198;

       (g) Awarding damages as a result of Defendant’s failure to furnish a notice at the time of

              hiring pursuant to NYLL;

       (h) Awarding Plaintiff pre-judgment and post-judgment interest, as applicable;



                                                     9
       Case 1:19-cv-11318-KPF Document 3 Filed 12/11/19 Page 10 of 10




      (i) For his costs and disbursements of the action, including attorneys’ fees; and

      (j) For such other further and different relief as the Court deems just and proper.


Dated: December 11, 2019
       New York, New York
                                            THE LAW OFFICES OF VINCENT E. BAUER

                                            Respectfully submitted,

                                            ________s/_________
                                            Vincent Bauer
                                            Attorney for Plaintiff




                                               10
